Matter of Conway (2017 NY Slip Op 05591)





Matter of Conway


2017 NY Slip Op 05591


Decided on July 12, 2017


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 12, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
L. PRISCILLA HALL, JJ.


2016-13167

[*1]In the Matter of Mona R. Conway, an attorney and counselor-at-law. Grievance Committee for the Tenth Judicial District, petitioner; Mona R. Conway, respondent. (Attorney Registration No. 4182846)

DISCIPLINARY PROCEEDING instituted by the Grievance Committee for the Tenth Judicial District. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 10, 2004.

Faith Lorenzo, Hauppauge, NY (Nancy B. Gabriel of counsel), for petitioner.


PER CURIAM.


OPINION & ORDER
On December 7, 2016, the respondent was personally served in Bailey, Colorado, by a Deputy of the Park County Sheriff's Office with a notice of petition dated October 20, 2016, and a verified petition dated October 13, 2016. The petition contains four charges, which allege that the respondent neglected a client's legal matter, failed to seek the lawful objectives of her client through reasonably available means permitted by law, failed to cooperate with the Grievance Committee for the Tenth Judicial District in the investigation of a complaint, and engaged in conduct that adversely reflects on her fitness as a lawyer. The Grievance Committee filed the notice of petition and the petition with this Court on December 19, 2016, together with proof of service upon the respondent. The notice of petition directed the respondent to serve and file her answer to the petition within 20 days after service upon her of the notice of petition and the petition. To date, the respondent has neither served nor filed an answer to the petition, as directed.
The Grievance Committee now moves to deem the charges against the respondent established, and to impose such discipline upon her as this Court deems appropriate, based upon her default. The motion papers were personally served upon the respondent in Bailey, Colorado, by a Deputy of the Park County Sheriff's Office on March 10, 2017. To date, the respondent has failed to submit papers in response to the instant motion or to file an answer to the petition.
Accordingly, the Grievance Committee's motion is granted, the charges in the petition are deemed established, and, effective immediately, the respondent is disbarred and her name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and HALL, JJ., concur.
ORDERED that the Grievance Committee's motion is granted; and it is further,
ORDERED that pursuant to Judiciary Law § 90, effective immediately, the respondent, Mona R. Conway, is disbarred, and her name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Mona R. Conway, shall comply with the rules governing the conduct of disbarred or suspended attorneys (see  22 NYCRR 1240.15); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Mona R. Conway, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Mona R. Conway, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 1240.15(f).
ENTER:
Aprilanne Agostino
Clerk of the Court